Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-3, 7-12,15-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2004/0072591 to Andreini in view of WO 2006/094564 to Walton and/or in an alternative rejection Walton in view of Andreini.       

Regarding claims 1, 8 and 15 Andreini teaches 

an authentication bank comprising a physical identification module, wherein the  physical identification module includes one or more memory, one or more processors, one or more programs, and computer readable media storing subscriber identity module and authentication information, at least one of the one or more programs stored in the one or more memory comprises instructions executable by at least one of the one or more processors for (see central computer system 14 which has processors, programs  and memory and stores SIM information used for “authentication” of roaming mobile devices on foreign networks);

retrieving subscriber identity information and authentication information for the foreign wireless communication client or the extension unit from the SIM (after the RAND authorization parameters are sent to the SIM card remote database 14, Andreini teaches that SIM and authentication information parameters are retrieved from the database); 


Regarding the term “authentication bank”, although the central computer system 14 of Andreini (which stores the SIMs), may be considered as an authentication bank, Walton is added.  Additionally, although Andreini teaches of transmitting authentication parameters (which may include SIM information) as Andreini does not explicitly teach SIM information per se, Walton is also added to explicitly teach this feature.  
In an analogous art, Walton teaches a system which provides SIMs to a roaming mobile device.  As described on pages 12-13, in “Example 1”, Walton teaches that a roaming device sends the new country code information to the remote administration system and receives the SIM credentials for that country’s local cellular network.  Additionally, as Walton’s SIM server stores a bank of different SIMs (for each country), this “remote system SIM server bank” (which is used for authentication) of Walton is the “authentication bank”, as recited.     



	In an alternative rejection, Walton may be used as the primary reference showing an “authentication bank” and as modified by the first and second requests of Andreini.   

	Regarding the features to claim 1 reciting “and a current location within a geography covered by the local carrier, of the foreign wireless communication client or the extension unit” and  
“determining that the SIM is suitable and available for associating with the foreign  wireless communication client or the extension unit from among a plurality of SIMs stored in the authentication bank, based at least in part on the received current location within the geography covered by the local carrier of the foreign wireless communication client or the extension unit, and a time in which the first request for authentication was received”,  as on pages 11-13, in “Example 1”, Walton teaches that a roaming device sends the new mobile country code (MCC) to the server for SIM selection.  Therefore, the MCC is the “current location within the geography of the local carrier”, as recited.
how it is based on the time.  It is also noted that Walton teaches on page 13 that the SIM is selected to minimize charges, so if there is a choice of SIMs which vary in cost (based on time), a cheapest SIM would be selected (therefore based on time).     

Regarding the amendment to claim 1 now reciting “wherein the subscriber identity information and the authentication information are stored by the foreign wireless communication client or the extension unit”, see for example, the VSIM 20 of Andreini, which would store the information, as recited.  See also Figs. 2-3 and sections [0010], [0044] and [0048] of Andreini which teach that the central device 14 transmits the necessary parameters (SIM and authentication parameters) to the peripheral device VSIM 20, which are then stored there, as now recited. Additionally, Walton also teaches that the system provides SIM information to a roaming mobile device, where this information is “stored by the foreign wireless communication client or the extension unit”.  For example, as described on pages 11 and 12-13, in “Example 1”, Walton teaches that a roaming device sends the new country code information to the remote administration system and then receives/stores the SIM credentials for that country’s local cellular network.  Therefore, Andreini and Walton teach the newly recited feature. 


Regarding claims 3, 12 and 17, which recite “the one or more memory further comprising instructions executable by at least one of the one or more processors for: identifying a non-local call from the foreign wireless communication client or the extension unit, wherein the non-local call comprises a call to a location outside of the local cellular communication network; and routing the non-local call such that the non-local call appears as a local call to both the local cellular communication network and a destination wireless network”, see for example, page 14 of Walton which teaches that the outgoing call phone number/call appears as a local call to the networks, as recited.  
Regarding claims 7 and 20, which recite “wherein the first request for authentication information further comprises at least one of a unique subscriber identifier, a wireless communication client identifier, and a password”, see section [0040] of Andreini, which teaches the IMSI, which is a “unique identifier”, as recited. 

Regarding claim 10, which recites “wherein the wireless device is an extension unit”, the term extension unit has no clear meaning in the art, therefore the virtual SIM storage 20 of Andreini may be interpreted to be the “extension unit”, as recited.

Claims 4, 6, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Andreini and Walton as applied to claim 1, 8 and 15, and further in view of U.S. Patent Pub. 2003/0211840 to Castrogiovanni.  

Regarding claims 4, 13 and 18, which recite “the one or more memory further comprising instructions executable by at least one of the one or more processors for: verifying the subscriber identity information in a subscriber database, wherein the  subscriber identity information is verified prior to sending the subscriber identity information to the authentication bank”, as Andreini and Walton do not explicitly teach receiving verified information from a network, Castrogiovanni is added. 
In an analogous art, Castrogiovanni teaches a wireless system which includes a server SIM bank used to store multiple SIMs for different carriers.  See sections [0078] to [0079], [0084] and [0155] to [0158], which teach using the account number for the wireless device (using the SIMs) and see sections [0107] and [0178], which verify the requesting user’s device and account information when a SIM is requested (as shown in 
Therefore, as Andreini and Walton teach user accounts at the servers, and as Castrogiovanni teaches receiving verified SIM information from a network and storing it in a SIM bank, it would have been obvious to modify Andreini/Walton with the teachings in Castrogiovanni, as it is desirable to receive verified SIM information from the network so that roaming users may obtain this information to get on the network, as taught by these references. 
Regarding claim 6, which recites “the one or more memory further comprising instructions executable by at least one of the one or more processors for: determining a local wireless account to associate with the foreign wireless communication client or the extension unit, the local wireless account having a corresponding local telephone number”, as Andreini and Walton do not explicitly teach an “account” per se although , Castrogiovanni is added as described above. See for example, sections [0078] to [0079], [0084] and [0155] to [0158], which teach using the account number for the wireless device (using the SIMs) and see sections [0107] and [0178], which verify the requesting user’s device and account information.  Therefore, the combination of references teach and/or render obvious this feature, as recited.  





Response to Arguments
Applicant’s arguments filed 2-24-21 with respect to the claims have been considered but are not persuasive and/or moot in view of the new grounds of rejection.  Regarding Applicant’s argument that as Andreini uses a SIM or VSIM (it does not store the information, as in the newly added feature of claim 1), the received information from the central device is stored in the VSIM.  Further, Applicant’s arguments that Walton also does not teach the newly added feature are not persuasive, as Walton also teaches that the necessary SIM and authentication information is stored with the receiving (roaming) mobile device.  See page 11 of Walton, which teaches the SIM information is transmitted to the roaming device “The GSM Roaming device is loaded (which means stored) with a virtual SIM from the SIM Card Array when the phone roams to a country or network other than the home network”. Therefore, Applicant’s arguments are not persuasive. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646